DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07 has been entered.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 depends from claim 2 now canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include the limitation of “wherein the retentate comprises a lower water and alcohol content than the permeate”.
Neither original claims nor original specification provide written support for such limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 3-4, 6-12, 14-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended as follows:

1. A method of producing concentrates for an alcoholic beverage, comprising:
subjecting the alcoholic beverage to a membrane process wherein at least some water and alcohol pass through a membrane to form a permeate and other components of the alcoholic beverage do not pass through the membrane to form a retentate, 
wherein the retentate comprises a lower water and alcohol content than the permeate; 
and distilling the permeate to separate at least some alcohol from the permeate;
reducing water content of the retentate; and
forming a beverage concentrate from the retentate having a solids concentration greater than a solids concentration of the alcoholic beverage, and having an alcohol concentration less than an alcohol concentration of the alcoholic beverage.
The preamble of claim 1 recites “[a] method of producing concentrates for an alcoholic beverage”, It is not clear if the concentrate is produced from “ an alcoholic beverage” or “ for an alcoholic beverage”. 
It is not clear what constitutes the retentate, the claimed language suggests that since “at least some water and alcohol pass through a membrane to form a permeate”, the retentate also may contain  water and alcohol in quantities larger than permeate. It is also not clear what are the “other components” that do not pass through the membrane.
The terms “lower” and “greater” in claims 1, 3 and 19 are relative terms that render the claim indefinite. The terms “lower” and “greater” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is also not clear what is being concentrated and what is the composition of the final concentrate.
Claim 3 further recites “producing a distilled alcohol solution from the permeate having an alcohol concentration greater than the alcoholic beverage”. However, claim 1 already recites the step of “distilling the permeate to separate at least some alcohol from the permeate”. It appears that the recitation of distillation of permeate in claim 3 is redundant.
Claims 4 and 10 further recite the limitation of “the beverage container being adaptable for piercing by a beverage machine”. It is not clear how the beverage container is adaptable for piercing.
Claim 8 further recites the limitation of “wherein the alcohol of the operation of reintroducing is configured to inhibit spoilage of the beverage concentrate”. It is not clear how the alcohol could be configured “to inhibit spoilage of the beverage concentrate”.
The preamble of claims 9 and 16 recite the limitation of “[a] method of producing concentrates for a beverage container”. It is not clear how the concentrate could be intended for use by a beverage container.
Claims 9 and 14 recite the limitation of “increasing a solids concentration of a reduced-alcohol concentration form of the alcoholic beverage”. It is not clear what constitutes the “reduced-alcohol concentration form of the alcoholic beverage”, since both permeate and retentate contain alcohol from the original alcoholic beverage.
Claim 9 recites the limitation of reintroducing the concentrated alcohol or aroma materials to the beverage concentrate that was removed during the operation of reducing to the beverage concentrate. However, it is not clear which fraction constitutes “beverage concentrate”. 
Claim 10 further recites the limitation of “wherein the concentrated alcohol or aroma materials are configured to inhibit spoilage of the beverage concentrate or enhance a flavor profile of the beverage concentrate.”. It is not clear how the alcohol or aroma could be configured “to inhibit spoilage of the beverage concentrate”. It is further noted that the instant specification states that alcohol helps inhibits spoilage. However, there is not description of aroma helping inhibiting spoilage. 

Response to Arguments
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-33  of U.S. Patent No. US 10273439 B2 has been withdrawn in light of the terminal disclaimer.
The rejection of claims 1, 3-12, 14-20 under 35 U.S.C. 103 as being unpatentable over Davies et al (EP 0 180442) has been withdrawn.
Claims  1, 3-4, 6-12, 14-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the reasons as stated above.
Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as stated above.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791